     Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 1 of 16 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


ELEVELE LLC and ANDREW HUNT,

              Plaintiffs,

              v.                                 Case No. _______________

HARVEST ENTERPRISES, INC.,

              Defendant.


                    COMPLAINT FOR DECLARATORY JUDGMENT

   The Plaintiffs, Elevele LLC and Andrew Hunt, state as follows for their Complaint

against Harvest Enterprises, Inc.

                                 NATURE OF THE ACTION

   1. This action concerns the sale of equity interests in a licensed medical cannabis

dispensary. On March 25, 2019, Elevele LLC and its Members entered into a

Membership Interest Purchase Agreement with Harvest Enterprises, Inc. As a result of

the breach of such Agreement by Harvest, the ability to close the transaction is far from

certain as Harvest and its affiliates purport to have acquired rights to purchase more

dispensary licenses than the five Illinois law allows. Indeed, Harvest has run into this

exact same regulatory problem in States other than Illinois. Despite Elevele’s repeated

requests, Harvest has provided Elevele with no plan for how it intends to relinquish

any of the excess licenses it has acquired and thus enable the transaction to close.



                                             1
     Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 2 of 16 PageID #:2




   2. Without a clear path to closing, Elevele exercised its contractual right to

terminate the Membership Interest Purchase Agreement. Harvest has disputed Elevele’s

exercise of this termination right and has threatened to seek the remedy of specific

performance, ostensibly to force Elevele to close on an equity sale transaction at some

indefinite point in the future. And this closing itself would be contingent on Harvest

taking certain steps to comply with Illinois law, which to date it has failed to do.

   3. Elevele, and its Members Representative, Andrew Hunt, seek entry of a

judgment declaring that they properly exercised their termination right under the

Membership Interest Purchase Agreement, as well as an award of attorneys’ fees

against Harvest as permitted by contract.

                           PARTIES, JURISDICTION, AND VENUE

   4. Plaintiff, Elevele LLC (“Elevele”), is an Illinois limited liability company with its

principal place of business in Lake County, Illinois.

   5. Plaintiff, Andrew Hunt (“Hunt”), is an Illinois citizen residing in Lake Forest,

Illinois and a Member of Elevele.

   6. The Defendant, Harvest Enterprises, Inc. (“Harvest”), is a Delaware corporation

with its principal place of business in Tempe, Arizona.

   7. Harvest is subject to personal jurisdiction in the State of Illinois because it has

entered into a contract, the Membership Interest Purchase Agreement dated March 25,

2019 (the “Purchase Agreement”), substantially connected with this State. 735 ILL.

COMP. STAT. § 5/2-209(a)(7). The Purchase Agreement relates to the purchase of equity

in a medical cannabis dispensary located in Illinois. This declaratory judgment action

                                             2
      Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 3 of 16 PageID #:3




relates entirely to the parties’ rights, duties, and obligations under the Purchase

Agreement.

    8. Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events giving rise to the Plaintiffs’ claims occurred in the Northern District of

Illinois.

    9. Venue also is proper because the parties agreed in Section 8.02 of the Purchase

Agreement that “any legal or equitable action or proceedings arising under or in

connection with this Agreement may be brought in the state or federal courts of the

United States with jurisdiction in either Maricopa County, Arizona or Cook County,

Illinois.” (Ex. A, § 8.02 at p. 50).

    10. The Court has subject-matter jurisdiction under 28 U.S.C. § 1332. Elevele is an

Illinois limited liability company with three Members, each of whom is a citizen of the

State of Illinois. Harvest is a corporation organized under the laws of the State of

Delaware, having its principal place of business in the State of Arizona. The parties are

thus completely diverse.

    11. The amount in controversy in this action exceeds $75,000, exclusive of interest

and costs, because the purchase price for Elevele’s equity under the Purchase

Agreement is greater than the jurisdictional minimum amount.

                                       STATEMENT OF FACTS

    12. In August 2013, then-Governor Pat Quinn signed into law the Compassionate

Use of Medical Cannabis Pilot Program Act. See 410 ILL. COMP. STAT. § 130/1 et seq. (the

“Medical Cannabis Act”).

                                               3
     Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 4 of 16 PageID #:4




   13. Effective January 1, 2014, Illinois became the 19th State to remove state-level

criminal penalties for the medical use, cultivation, and sale of cannabis.

   14. The Medical Cannabis Act enabled various State agencies, including the

Department of Financial and Professional Regulation (or, “IDFPR”), to adopt rules

establishing the procedures for dispensing organization applicants.

   15. Those Administrative Rules are codified in Part 1290 of the Illinois

Administrative Code, entitled “Rules for Administration of the Compassionate Use of

Medical Cannabis Pilot Program.”

   16. Before it issues licenses that enable dispensing organizations (often called

“dispensaries”) to operate, the IDFPR reviews applications.

   17. The process that the IDFPR must follow is set forth in Illinois Administrative

Code Section 1290.40.

   18. One regulation, common among States that allow medical cannabis use, pertains

to the maximum number of licenses a party may hold.

   19. Under sub-section 1290.40(a)(14), “[n]o person or entity shall have a financial

interest in more than five registrations or hold itself out as an owner of more than five

registrations.” Nor, under that same rule, shall any person be a principal officer in more

than five registered dispensaries.

   20. While the recent legislation signed in June 2019, in which recreational use and

purchase of cannabis will be legal, will increase the cap on the number of dispensaries

that an organization may hold to 10, each existing license, including Elevele, has certain



                                             4
      Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 5 of 16 PageID #:5




rights to obtain a second license, thereby doubling the number of licenses Harvest

purports to have the right to acquire and further exacerbating the issue.

    21. Elevele is a licensed and approved cannabis dispensary based in Highland Park,

Illinois.

    22. Elevele first began business in March 2016, and it serves patients throughout the

Lake County area.

    23. Harvest is a Tempe-based vertically integrated cannabis company, which is

publicly traded on the Canadian Stock Exchange.

    24. As of March 2019, Harvest operated 13 retail cannabis locations in five States and

expected “[s]ignificant expansion of cultivation, manufacturing, and retail locations”

throughout 2019.

    25. In the first quarter of 2019, Harvest announced pending acquisitions in various

geographic locations in the United States. One of these pending acquisitions was for

Verano Holdings, a Chicago-based cannabis company, under which Harvest expected

to add dispensary licenses in both the Midwest and East Coast.

    26. On March 25, 2019, around the time Harvest’s aggressive expansion plans

became public, Elevele and its Members entered into the Purchase Agreement with

Harvest. (Ex. A).

    27. Under Section 4.02(b) of the Purchase Agreement, Harvest represented and

warranted as follows:

              The execution, delivery and performance by [Harvest] of this
              Agreement and the Ancillary Agreements to which each is a
              party and the consummation of the transactions

                                            5
      Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 6 of 16 PageID #:6




               contemplated hereby and thereby do not and will not …(b)
               conflict with or result in a violation or breach of any Law or
               Governmental Order applicable to [Harvest];…

(Ex. A, § 4.02 at p. 34). In relevant part, the defined term “Law” means “any domestic or

foreign, federal, state, municipality or local law, statute, ordinance, code, rule,

regulation, directive, norm, order, requirement or rule of law (including common law).”

(Ex. A, § 1.01(dd) at p. 4).

   28. Section 5.02 of the Purchase Agreement provides that Elevele and Hunt only

were obligated to complete the closing of the transaction if several conditions were met.

   29. One of those conditions to closing provides that “[e]ach of the representations

and warranties made by [Harvest] in this Agreement shall have been true and correct

when made and shall be true and correct in all material respects as of the Closing Date.”

(Ex. A, § 5.02(a) at p. 35).

   30. The Purchase Agreement contains a “Termination” provision in Section 5.03,

which provides in relevant part that

               This Agreement may be terminated at any time prior to the
               Closing as follows:

               …

               (c) by the Members’ Representative, by written notice to
               [Harvest] if…(ii) any of the conditions set forth in Section
               5.02 shall not have been, or if it becomes apparent that any of
               such conditions will not be, fulfilled by the Termination
               Date…

(Ex. A, § 5.03(c) at p. 36).




                                              6
     Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 7 of 16 PageID #:7




   31. The “Termination Date” is further defined in the Purchase Agreement as “90

days from the Effective Date.” (Ex. A, § 1.01(uu) at p. 7).

   32. Based on the Effective Date of March 25, 2019, the Termination Date thus became

June 23, 2019.

   33. Between the signing of the Purchase Agreement and June 23, 2019, Harvest

repeatedly acknowledged to Elevele that it and its affiliates had the contractual right to

acquire more than five dispensary licenses in the State of Illinois, but that Harvest had

certain contractual rights to divest of dispensary licenses so that they would be in

compliance with sub-section 1290.40(a)(14).

   34. Upon information and belief, at least some of those dispensary license rights

stem from Harvest’s contract to acquire Verano.

   35. Upon further information and belief, Verano holds, retains an ownership stake in

or has a contractual right to acquire dispensaries located in Norwood Park, St. Charles,

and Effingham, and Harvest has publicly announced its intention to close the Verano

transaction in 2019.

   36. Upon further information and belief, Harvest’s CEO, Steve White, has an

ownership stake in at least one dispensary located in Illinois.

   37. Upon further information and belief, Harvest has filed applications with the

IDFPR to transfer licenses for Elevele and at least one other licensed dispensary.

   38. As a result, Harvest’s and its affiliates acquisition of rights to more than five

dispensary licenses thus conflicted with the requirement of Section 1290.40(a)(14) of the



                                              7
      Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 8 of 16 PageID #:8




Illinois Administrative Code, which bars Harvest from holding more than five

dispensary registration licenses.

   39. Harvest, too, is foreclosed from unilaterally transferring or assigning a

dispensary registration, a rule articulated in Section 1290.130 of the Illinois

Administrative Code.

   40. Between the signing of the Purchase Agreement and June 23, 2019, Harvest did

not take adequate or reasonable steps with the IDFPR to ensure that the consummation

of the Purchase Agreement would comply with all applicable legal requirements and

occur as promptly as practicable—and specifically address the surplus of licenses and

the requirement that capped the number of dispensary registrations Harvest could own

in the State of Illinois.

   41. Put simply, Harvest has embarked on an aggressive acquisition strategy to

purchase license rights from dispensary owners without apparent regard that its

strategy creates an obstacle to closing the Purchase Agreement with Elevele.

   42. Harvest thus breached its representation and warranty contained in Section

4.02(b) of the Purchase Agreement, since its planned acquisitions of license rights

exceeds five.

   43. Harvest, at a minimum, has created a conflict with applicable legal requirements

material to the Elevele/Harvest transaction embodied in the Purchase Agreement.

   44. Harvest’s failure to address and resolve the conflict between the number of

dispensary licenses it purports to have the right to acquire and the legal requirements

expressed in Section 1290.40(a)(14) of the Illinois Administrative Code was a condition

                                              8
        Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 9 of 16 PageID #:9




that existed through the Termination Date of June 23, 2019 and continues to exist to this

date.

   45. Harvest’s failure to cure the breach of its representation and warranty as well as

certain covenants has relieved Elevele from closing the Purchase Agreement. (Ex. A, §

5.02(a) at p. 35).

   46. Hunt, as the Members’ Representative, thus had the right under Section

5.03(c)(ii) of the Purchase Agreement to terminate it.

   47. On June 27, 2019, Elevele and Hunt delivered written notice of termination of the

Purchase Agreement to Harvest (the “Termination Notice”). (Ex. B).

   48. In the Termination Notice, Elevele and Hunt (through counsel) informed Harvest

that:

               …certain of the conditions set forth in Section 5.02 were not
               fulfilled by the Termination Date (as defined in the
               [Purchase] Agreement), as contemplated by Section
               5.03(c)(ii) of the [Purchase] Agreement. With respect to
               Section 5.02(a), Harvest’s execution of the [Purchase]
               Agreement, at a minimum, conflicted with Sections
               1290.40(a)(14) of the Illinois Administrative Code and
               breached Harvest’s representations in Section 4.02(b) of the
               [Purchase] agreement. That, coupled with Harvest’s failure
               to address such conflict with the Illinois Department of
               Financial and Professional Regulation in a timely manner
               has led to the breach of certain of Harvest’s covenants in
               Section 6.03, including to: (1) as “promptly as possible” use
               reasonable efforts to obtain all approvals from all
               Governmental Authorities (as defined in the [Purchase]
               Agreement) and (2) as “promptly as practicable”
               consummate the transaction, resulting in the conditions set
               forth in Section 5.02(b) not being fulfilled by the Termination
               Date.

(Ex. B).

                                              9
    Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 10 of 16 PageID #:10




   49. Indeed, Harvest’s apparent strategy of entering into contracts to acquire more

licenses than it legally can hold is not unique to the State of Illinois.

   50. In April 2019—just days after signing the Purchase Agreement here—Harvest

received a notice from the Director of the Pennsylvania Department of Health. (Ex. C).

   51. The April 10, 2019 letter from the Department of Health advised Harvest that it

had engaged in a “blatant misrepresentation” regarding its status in Pennsylvania,

specifically with respect to a release identifying how many licenses it held in the state.

(Ex. C).

   52. The specific press release from Harvest boasted that it owned “seven state

licenses.” (Ex. C). However, Pennsylvania law—just like Illinois law—allows a

maximum of five permits for any one entity.

   53. Upon information and belief, Harvest obtained the excess permits in

Pennsylvania by applying through different corporate names, each identified on the

April 10 letter from the Director of the Department of Health. (Ex. C).

   54. Roughly a week after the Director of the Pennsylvania Department of Health

contacted Harvest, it launched an investigation and issued a document demand to

determine if Harvest misrepresented itself in seeking to win excess permits to grow and

sell medical cannabis.

   55. Aware of Harvest’s regulatory problems elsewhere but nonetheless committed to

working in good faith to close the Purchase Agreement, Elevele attempted to resolve

with Harvest differences that imperiled the timely closing of the transaction.



                                              10
    Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 11 of 16 PageID #:11




   56. Despite request from Elevele, Harvest did not submit to the IDFPR any plan to

address comprehensively the more than five dispensary licenses Harvest has contracted

to acquire in Illinois.

   57. Nor, before or after the Termination Notice, did Harvest provide IDFPR any

indication that it would consider the Elevele dispensary license a priority and not seek

to dispose of, or otherwise divest itself of, the Elevele license.

   58. Harvest, too, failed to provide any assurances to the IDFPR that it had

relinquished or otherwise sought not to continue pursuing the acquisition of other

dispensary licenses in the State of Illinois.

   59. Therefore, Elevele and Hunt have received no assurances of whether the IDFPR

will approve the Harvest/Elevele transaction.

   60. Based on this set of circumstances, Elevele and Hunt reasonably concluded that

Harvest had not moved as promptly as practicable to use reasonable efforts to

consummate the Purchase Agreement and cure closing obstacles that Harvest itself

created. (Ex. A, § 6.03(a) at p. 38).

   61. To the same end, Elevele and Hunt reasonably concluded that Harvest still had

not moved as promptly as possible to use reasonable efforts to obtain all consents,

authorizations, orders and approvals from the IDFPR that would enable Elevele, Hunt,

and Harvest to consummate the Purchase Agreement. (Ex. A, § 6.03(a)(ii) at p. 38).

   62. Then on July 19, 2019, Elevele received a letter from the Assistant General

Counsel at IDFPR, who advised Elevele that:



                                                11
    Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 12 of 16 PageID #:12




              This letter is to confirm the Illinois Department of Financial
              and Professional Regulation has not approved the Elevele
              and Harvest transaction at this time. The Department is still
              reviewing the submitted materials. The Department will not
              approve a transaction that gives a principal officer of a
              dispensary ownership, control or financial interest in more
              than 5 (five) dispensaries. Due to the implementation of the
              Cannabis Regulation and Tax Act and the numerous change
              of ownership requests sitting before the Department, review
              of pending requests is taking considerably more time than
              usual.

(Ex. D).

   63. On the same day, counsel for Elevele and Hunt re-issued the Termination Notice

to Harvest. (Ex. E).

   64. Harvest then responded to the Termination Notice on July 23. (Ex. F).

   65. According to Harvest: “The Termination Notice is invalid. Elevele has no basis to

terminate the Agreement, and Elevele is not relieved of its obligation to close the

contemplated [Purchase Agreement] as soon as possible.” (Ex. F).

   66. After stating why it disagreed with the Termination Notice’s content, Harvest

then stated: “Given your position, Harvest has no choice but to seek appropriate legal

recourse in the courts, including injunctive relief under [Section] 8.16 [of the Purchase

Agreement].” (Ex. F).

   67. At all times, the Elevele and Hunt properly and validly issued the Termination

Notice to Harvest.

   68. Because Harvest incorrectly contends otherwise, this matter presents a ripe,

actual, and justiciable controversy that merits a declaratory judgment in the Plaintiffs’

favor.

                                            12
    Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 13 of 16 PageID #:13




   69. The uncertainty over the Purchase Agreement, and Harvest’s unreasonable

contention that Elevele is not relieved of its obligation to close “as soon as possible,”

threatens to cause further economic injury to the Plaintiffs.

   70. In June 2019, Gov. JB Pritzker signed into law the Cannabis Regulation and Tax

Act (the “Recreational Cannabis Act”), which among other provisions will enable the

recreational use of cannabis in the State of Illinois beginning January 1, 2020.

   71. The Recreational Cannabis Act, and in particular Section 15-20, allows existing

medical dispensary license owners—that is, a party like Elevele—to acquire a secondary

site “within 60 days of the effective date” (or, March 1, 2020).

   72. More specifically, the Recreational Cannabis Act allows a licensed dispensary to

apply for what’s termed an Early Approval Dispensing License “to operate a

dispensing organization to serve purchasers at a secondary site not within 1,500 feet of

another medical cannabis dispensing organization or adult use dispensing

organization.”

   73. By creating a condition of uncertainty regarding the Purchase Agreement,

Harvest has threatened the economic interest that Elevele retains under the Recreational

Cannabis Act to acquire a secondary site and thus increase its goodwill and enterprise

value.

   74. Elevele is able to pursue a secondary site license and is committed to doing so if

the Purchase Agreement has been validly and properly terminated. But if it has not

been, Elevele cannot pursue or obtain a secondary site registration due to certain

restrictions on Elevele contained in the Purchase Agreement. (Ex. A, § 6.04(e) at p. 40).

                                             13
    Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 14 of 16 PageID #:14




   75. This uncertainty further shows why judicial intervention and a declaratory

judgment are warranted.

                       CLAIM FOR RELIEF – DECLARATORY JUDGMENT
                                    28 U.S.C. § 2201

   76. The Plaintiffs restate and re-allege paragraphs 1-75 as if fully set forth in this

paragraph 76.

   77. The Plaintiffs contend that they validly and properly terminated the Purchase

Agreement on June 27, 2019 (as later confirmed on July 19, 2019) for the reasons set

forth above.

   78. Harvest has disputed the Plaintiffs’ exercise of their termination rights and has

declared the Plaintiffs’ termination notice invalid.

   79. Harvest thus contends that Elevele is obligated to close the transaction

contemplated by the Purchase Agreement “as soon as possible.” (Ex. F).

   80. Harvest further has advised the Plaintiffs that it intends to seek “appropriate

legal recourse in the courts, including injunctive relief.” (Ex. F).

   81. Based on these diverging views of the Termination Notice the Plaintiffs

delivered, an actual case and controversy exists between the Plaintiffs and Harvest.

   82. The parties have adverse legal interest of sufficient immediacy to warrant the

issuance of a declaratory judgment concerning the validity of the Termination Notice

the Plaintiffs delivered to Harvest.




                                              14
    Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 15 of 16 PageID #:15




   83. A declaratory judgment will terminate the uncertainty regarding the transaction

contemplated by the Purchase Agreement and will clarify any continuing obligations

the parties may have under the Purchase Agreement.

   84. In these circumstances, the Court may enter declaratory relief under 28 U.S.C. §

2201(a).

                                  REQUEST FOR RELIEF

   Accordingly, the Plaintiffs request that this Court enter judgment in its favor and

award the following relief:

       A. A judicial declaration that Elevele and Hunt validly terminated the Purchase

           Agreement;

       B. A judicial declaration that Elevele and Hunt have no obligation to proceed to

           closing under the Purchase Agreement;

       C. Their reasonable attorneys’ fees and litigation expenses under Section 8.04 of

           the Purchase Agreement; and

       D. An award of costs, as well as other relief the Court deems equitable.



                                           ***

Dated: July 24, 2019
                                                 Respectfully submitted,

                                                 ELEVELE LLC and ANDREW HUNT

                                         By:     /s/ Kenneth J. Vanko
                                                 Attorney for Plaintiffs



                                           15
   Case: 1:19-cv-04990 Document #: 1 Filed: 07/24/19 Page 16 of 16 PageID #:16




Kenneth J. Vanko ARDC#6244048
Clingen Callow & McLean, LLC
2300 Cabot Drive, Suite 500
Lisle, Illinois 60532
(630) 871-2600
vanko@ccmlawyer.com




                                       16
